Case 2:19-cv-02586-GJS Document 30 Filed 04/16/21 Page 1 of 1 Page ID #:760




 1   \
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
10
11
12
     MARIA E. VALENCIA,                       ) Case No. 2:19-cv-02586-GJS
                                              )
13         Plaintiff,                         ) [PROPOSED] JUDGMENT
14                                            )
                  v.                          )
15                                            )
16   ANDREW SAUL,                             )
     Commissioner of Social Security,         )
17
                                              )
18         Defendant.                         )
19                                            )
                                              )
20                                            )
21
22         The decision of the Commissioner of the Social Security is reversed and
23   remanded to the Commissioner for further administrative proceedings pursuant to
24   the terms in the parties’ joint motion for remand.
25         IT IS SO ADJUDGED AND DECREED.
26
27   DATED: April 16, 2021
                                            GAIL J. STANDISH
28
                                            UNITED STATES MAGISTRATE JUDGE


                                              -1-
